Exhibit BY-LAWS OF NEWTECH ENTERPRISE MANAGEMENT, INC. ARTICLE I Offices SECTION 1.Registered Office.The registered office of NewTech Enterprise Management, Inc. (the “Corporation”) in the State of Delaware, shall be in the city of Wilmington, county of New Castle, Delaware. SECTION 2.Other Offices.The Corporation may also have offices at other places either within or without the State of Delaware. ARTICLE II Meetings of Stockholders SECTION 1.Annual Meetings.The annual meeting of the stockholders of the Corporation for the election of directors and for the transaction of such other business as may properly come before the meeting shall be held on such date and at such place and hour as shall be designated by the Board of Directors (the “Board”) in the notice thereof. SECTION 2.Special Meetings.A special meeting of the stockholders for any purpose or purposes may be called at any time by the Board, the Chief Executive Officer, the Chairman of the Board, the President, a majority of the Directors then in office or by holders of 50% or more of all shares of stock entitled to vote at such meeting, and such meeting shall be held on such date and at such place and hour as shall be designated in the notice thereof. SECTION 3.Notice of Meetings.Except as otherwise expressly required by these By-laws or by law, notice of each meeting of the stockholders shall be given not less than 10 nor more than 60 days before the date of the meeting to each stockholder of record entitled to notice of, or to vote at, such meeting by delivering a typewritten or printed notice thereof to such stockholder personally or by depositing such notice in the United States mail, postage prepaid, directed to such stockholder at his address as it appears on the stock records of the Corporation or by transmitting notice thereof to him at such address by telegraph, cable or other form of recorded communication.Every such notice shall state the place, date and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called. Except as otherwise expressly required by law, no publication of any notice of a meeting of the stockholders shall be required.
